UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7566


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WAYNE PORTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Richard L. Voorhees, Senior District Judge. (3:85-cr-00062-RLV-1)


Submitted: April 26, 2018                                         Decided: May 1, 2018


Before WILKINSON and TRAXLER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wayne Porter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne Porter seeks to appeal the district court’s order denying his 28 U.S.C.

§ 2255 (2012) motion as successive. * The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Porter has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument




       *
        We reject Porter’s contention that his filing was cognizable under former Fed. R.
Crim. P. 35(a).


                                             2
because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                            3